 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 440 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2009 
Mr. Cassidy (for himself and Ms. Speier) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on Standards of Official Conduct, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Amending the Rules of the House of Representatives to strengthen the public disclosure of all earmark requests. 
 
 
That  
(a)rule XXIII of the Rules of the House of Representatives is amended by redesignating clause 18 as clause 19 and by inserting after clause 17 the following: 
 
18.A Member, Delegate, or Resident Commissioner who requests a congressional earmark, a limited tax benefit, or a limited tariff benefit shall, within 24 hours after making such request— 
(1)post on his or her public website for the remainder of the Congress the following— 
(A)the name and address of the intended recipient; 
(B)the requested amount (only in the case of congressional earmarks); and  
(C)an explanation of the request, including the purpose, and why it is a valuable use of taxpayer funds; 
(2)electronically submit to the committee of subject-matter jurisdiction the webpage address where such information is posted; 
(3)identify each request as having been submitted to the committee of subject-matter jurisdiction; and 
(4)display on the homepage of such website a hypertext link that contains the words Earmarks, Appropriations Requests, Limited Tax Benefits, or Limited Tariff Benefits and that directs to such webpage address, and maintain that link for at least 30 calendar days after the last such request is made during the Congress.. 
(b)The last sentence of clause 16 of rule XXIII of the Rules of the House of Representatives is amended by striking and clause 17 and inserting , clause 17, and clause 18.  
2.Rule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Earmark disclosure websites(s) 
(1)Any committee that accepts any request of a Member, Delegate, or Resident Commissioner for a congressional earmark, a limited tax benefit, or a limited tariff benefit shall maintain a public website with an earmark disclosure webpage that contains the following for each such request— 
(A)the bill name; 
(B)the name, State, and district of that individual; 
(C)the name and address of the intended recipient; 
(D)the requested amount (only in the case of congressional earmarks);  
(E)a brief description; and 
(F)the applicable department or agency of the Government, and the account or program (if provided to the committee in the request);and is in a downloadable format that is searchable and sortable by such characteristics. 
(2)Any written statement received by a committee under clause 17(a) of rule XXIII shall be posted on the earmark disclosure webpage of the committee. 
(3)The earmark disclosure webpage of a committee shall list the names of any Member, Delegate, and Resident Commissioner who requests a congressional earmark, a limited tax benefit, or a limited tariff benefit and link directly to their webpage addresses referred to in clause 18(2) of rule XXIII. 
(4)The earmark disclosure webpage of a committee shall post the information required under subparagraphs (1) through (3) within one week of receipt, and shall maintain that information on that webpage for the remainder of the Congress. 
(5)For purposes of this paragraph, the terms congressional earmark, limited tax benefit, and limited tariff benefit shall have the meaning given them in clause 9 of rule XXI. . 
3.Clause 9 of rule XXI of the Rules of the House of Representatives is amended by redesignating paragraphs (e), (f), and (g) as paragraphs (f), (g), and (h), respectively, and by inserting after paragraph (d) the following: 
 
(e)It shall not be in order to consider any bill or joint resolution, or an amendment thereto or conference report thereon, that carries a congressional earmark, limited tax benefit, or limited tariff benefit for which a Member, Delegate, or Resident Commissioner failed to comply with any applicable requirement of clause 18 of rule XXIII.. 
4.The amendments made by this resolution shall apply to requests for congressional earmarks, limited tax benefits, and limited tariff benefits made after the date this resolution is agreed to. 
 
